DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application participates in the Patent Prosecution Highway.
The amendment filed April 14, 2021 is acknowledged.  Claims 1-3 and 5-7 are pending in the application.  Claim 4 has been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been amended to recite “the layer of the second food item has a thickness of 0.8 mm to 7.0 mm; and a portion of the layer of the second food item is melted into the layer of the heated product of sugar” at lines 3-5.  Since a layer is interpreted as a thickness of a single material lying over or under another material and a portion of the layer of the second food item is melted into the layer of the heated product 
Independent claim 6 recites “heating sugar attached to a surface of the second food item” at line 7.  It is unclear exactly how the “attached” is performed.  More specifically, it is uncertain exactly how the sugar is affixed/joined to the surface of the second food.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg et al., “Black and White Crème Brulee” (hereinafter “Steinberg”).
With respect to claims 1, 3, and 6, Steinberg relates to the preparation of creme brulee and discloses placing custard (first food item) in a dish (container), spooning chocolate mousse (second food item), which comprises bittersweet chocolate and butter (claim 3), over the custard (first food item), and smoothing the top.  Sugar is sprinkled in an even layer over the top of the chocolate mousse (second food item).  rd – 5th and 7th paragraphs).
Claim 5, which is directed to a food item, includes method limitations (e.g. “the first food item is filled in a container having an opening” and “the layer of the second food item is placed so as to coat the surface of the first food item filled in the container”).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As disclosed above, Steinberg teaches the claimed food item since the reference disclosed preparing the crème brulee in a dish (P1, Preparation-for the custard, bottom; and P2, 5th and 7th paragraphs). Thus, the crème brulee product of Steinberg is the same as the food item as presently claimed in claim 5.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. WO 03068001 (hereinafter “Huang”).
With respect to claim 1, Huang discloses a frozen dessert product comprising frozen dessert (first food item), a moisture barrier (second food item) covering at least one surface of the frozen dessert, and a glassy matrix topping (heated product of sugar) positioned over the moisture barrier.  The frozen dessert (first food item) includes ice cream, ice milk, frozen yogurt, frozen custard, pudding, and sherbet.  The moisture barrier (second food item) comprises at least 70 weight percent fat based on the weight of the moisture barrier, and at least 60 weight percent of the fat in the moisture barrier is liquid (oil) at 40⁰F (4⁰C).  The glassy matrix topping (heated product of sugar) is prepared by heating sucrose.  The moisture barrier (second food item) covers the surface of the frozen dessert (first food item) and is positioned between the frozen dessert (first food item) and the glassy matrix topping (heated product of sugar).  The glassy topping matrix (heated product of sugar) is placed over the moisture barrier (second food item) and is separated from the frozen dessert (first food item) by the moisture barrier (second food item) (Abstract; P1, L32-P2, L33; P3, L14-P4, L3; P4, L19-31; P5, L5-27; P7, L9-20; P8, L17-19 and 30-31; P10, L33-P11, L15; P12, L35-37; and Fig. 1A).
Regarding claim 2, Huang discloses the moisture barrier (second food item) covers at least one surface or completely covers the top surface of the frozen dessert (first food item) and has a thickness of about 1 to about 3 mm (Abstract; P4, L3-7 and 25-31; and P11, L4-15 and 32-34).  Absent any clear and convincing evidence to the contrary, a portion of the layer of the second food item is melted into the layer of the Huang, Huang teaches the moisture barrier is typically fluid when applied to the frozen dessert and hardens slowly (P11, L21-24), and this characteristic of a portion of the layer of the second food item being melted into the layer of the heated product of sugar is an intended result of the claimed product.
With respect to claim 3, Huang discloses the moisture barrier (second food item) comprises at least 70 weight percent fat based on the weight of the moisture barrier, and at least 60 weight percent of the fat in the moisture barrier is liquid (oil) at 40⁰F (4⁰C).  The moisture barrier (second food item) may also contain a confectionary coating, and suitable confectionary coatings include, for example, white chocolate coatings, dark chocolate coatings, milk chocolate coatings, buttermilk chocolate coatings, skim milk chocolate coatings, or mixtures thereof (P2, L30-33; P5, L5-27; and P6, L6-19).
Claim 5, which is directed to a food item, includes method limitations (e.g. “the first food item is filled in a container having an opening” and “the layer of the second food item is placed so as to coat the surface of the first food item filled in the container”).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As disclosed above, Huang teaches the claimed food item.  Huang further discloses the frozen dessert is placed in a container, the exposed top surface of the frozen dessert is covered with a moisture barrier, and the sweet, glassy matrix topping is then placed over the moisture barrier (P2, L21-29; and P11, L9-15 and 32-38).  Thus, the frozen dessert product of Huang is the same as the food item as presently claimed in claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al., “Black and White Crème Brulee” (hereinafter “Steinberg”) as applied to claims 1 and 6 above.
With respect to claims 2 and 7, Steinberg relates to the preparation of creme brulee and discloses spooning chocolate mousse (second food item), which comprises bittersweet chocolate and butter, over the custard (first food item), and smoothing the top (claim 2).  Sugar is sprinkled in an even layer over the top of the chocolate mousse (second food item).  The surface is heated to melt and caramelize the sugar (heated product of sugar) (claim 7) (P1, Ingredients-Mousse and Preparation-for the custard, bottom; P2, 3rd – 5th and 7th paragraphs).
Absent any clear and convincing evidence to the contrary, a portion of the layer of the second food item is melted into the layer of the heated product of sugar would naturally occur from said product since the combination of ingredients, including the layer of second food item (mousse) containing fat and/or oil (chocolate and butter) and a heated product of sugar (surface heated to melt and caramelize the sugar) coating the surface of the layer of the second food item, has been shown in Steinburg
While the reference does not explicitly disclose the specific thickness of the layer of the second food item (claims 2 and 7), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of the mousse with the expectation of successfully obtaining an organoleptically desirable product, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. WO 03068001 (hereinafter “Huang”).
With respect to claims 6 and 7, Huang discloses method of preparing a frozen dessert product having a sweet, thin, crunchy, and brittle topping, the method comprises covering at least one surface of the frozen dessert (first food item) with a moisture barrier (second food item) and placing a thin, sweet, glassy matrix topping (heated product of sugar) over the moisture barrier.  The frozen dessert (first food item) includes ice cream, ice milk, ice milk, frozen yogurt, frozen custard, pudding, and sherbet.  The moisture barrier (second food item) comprises at least 70 weight percent fat based on 
Huang additionally disclose the glassy matrix topping is prepared by sprinkling sucrose onto a surface and heating the sucrose until it turns brown (claim 7) (P7, L9-20; P8, L17-19 and 30-31; P17, L20-24).  While Huang discloses the glassy matrix topping is typically prepared prior to being placed on the moisture barrier (P12, L14-15), Huang also discloses crème brulee is prepared by forming a crispy, caramelized topping (claim 7) over velvety custard, and such topping could be used on frozen desserts (P1, L16-21).  Further, it is well understood that crème brulee is typically produced by topping the prepared custard with sugar, and heating the sugar to caramelize it (claim 7).  Thus, the point in which the sucrose is heated, such as prior to or after being placed on the moisture barrier, for the production of the glassy matrix topping in the frozen dessert product of Huang is not seen as critical.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any order of performing the process steps in the method of Huang with the expectation of successfully preparing a desirable frozen product comprising a heated sucrose In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Response to Arguments
Applicant’s arguments filed April 14, 2021 have been fully considered.
Due to the amendments to the claims, the claim objections and the 35 USC 112 rejection in the previous Office Action have been withdrawn (P8-P10).  However, the 35 USC 112 rejection above is necessitated by the amendments to the claims.
Applicant’s arguments have been fully considered, but they are unpersuasive.
In response to Examiner’s assertion that the recitation of “heating sugar attached to a surface of the second food item” in claim 6 renders the scope of the claim indefinite because “it is unclear exactly how the attached is performed”, Applicant argues the specification as originally filed clearly discloses that sugar is “sprinkled on the second food item 13 and heated” (P10). 
However, it is noted that the features upon which applicant relies (i.e., sugar is sprinkled on the second food item and heated) are not recited in independent claim 6, and it is uncertain exactly how the sugar is attached to the surface of the second food item.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant respectfully notes that mousse, such as the mousse of the Steinberg reference, typically has an aerated and bulky morphology, and therefore does not have a thin layer morphology within a thickness of 0.8 mm and 7.0 mm, as claimed in dependent claim 2.  Nowhere does the Steinberg reference instruct the application of a thin layer of mousse, let alone a layer having a thickness of between 0.8 mm and 7.0 mm, to the custard.  The Steinberg reference fails to disclose that the layer of chocolate mousse has a thickness of 0.8 mm to 7.0 mm (P11-P14).
Examiner disagrees.  As discussed above, given that such a modification would have involved a mere change in the size (or dimension) of a component, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of the mousse of Steinberg with the expectation of successfully obtaining an organoleptically desirable product.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Applicant argues the Huang reference discloses that the glassy matrix topping is made separately from the frozen dessert and then placed on the moisture barrier once already prepared.  Therefore no part of the glassy matrix topping and the moisture barrier will become mixed as claimed in claim 2, especially in situations where the glassy matrix includes a glassy matrix coating.  The Huang reference discloses that the glassy matrix topping is made separately from the frozen dessert and then placed on the moisture barrier one already prepared.  Nowhere does the Huang reference teach 
Examiner disagrees.  While a glassy matrix coating may be applied to the glassy matrix, a glassy matrix coating is optional embodiment and not a required component of the glassy matrix as described in Huang (P13, L3-6).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As discussed above, while Huang discloses the glassy matrix topping is typically prepared prior to being placed on the moisture barrier (P12, L14-15), Huang also discloses crème brulee is prepared by forming a crispy, caramelized topping over velvety custard, and such topping could be used on frozen desserts (P1, L16-21).  Further, it is well understood that crème brulee is typically produced by topping the prepared custard with sugar, and heating the sugar to caramelize it.  Thus, the point in which the sucrose is heated, such as prior to or after being placed on the moisture barrier, for the production of the glassy matrix topping in the frozen dessert product of Huang is not seen as critical.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any order of performing the process steps in the method of Huang with the expectation of successfully preparing a desirable frozen product comprising a heated sucrose topping.   “To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04).  “Selection of any order of performing process steps is In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793  
/LIEN T TRAN/Primary Examiner, Art Unit 1793